Case 7:18-cr-00585-VB Document 114 Filed 08/06/20 Page 1 of 1
Case 7:18-cr-00585-VB Document 113 Filed 08/05/20 Page 1 of 1

   
 
    
  

United States Attorney
~ Southe n District of New York

 

ene Si ares of Justice

 

fi

        
   
      
     
 
         

SOO D:

Vincent L. Briccetti, U.S.D.J.
Dated: oe
White Plains, NY

ore &{0o (2020)

an, 18 Cr. 585 (VB) “———

BY EMAIL

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York

300 Quarropas Street

White Plains, NY 10601

 

  

Re: United States v. John McGuig
Dear Judge Briccetti:

* The Government respectfully requests a brief adjournment of the deadline by which to file
its opposition to defendant John McGuigan’s motion for compassiorate—release from August_6
2020 to August 10, 2020. The undersigned is currently teleworking, and preparation of the
Government’s opposition to the defendant’s motion has been disrupted due to a power outage and
loss of internet access following tropical storm Isaias. In order to allow the Government to
complete its submission, the undersigned respectfully requests a brief extension to August 10,
2020.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: /s/
Gillian .Grossman
Assistant United States Attorney
(212) 637-2188
